Exhibit 10.23

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into as of the 27
day of December, 2012 (“Effective Date”) by and between Sterling Arthur Leva,
whose address is 24941 Adelanto Dr. Laguna Niguel, CA 92677, facsimile no.
___________, email: ______________ (herein referred to as "Consultant"), and
Monster Offers, a Nevada corporation, whose address is: 27665 Forbes Road,
Laguna Niguel, CA 92677, facsimile no. (949) 266-7303, email:
wayne.irving@monsteroffers.com (herein referred to as the "Company").

 

R E C I T A L S

 

WHEREAS, Consultant has extensive experience in social media marketing and
advertising, both as a freelance consultant for small to mid-size companies; and

 

WHEREAS, the Company desires to engage the Consultant to perform certain
Services (as described below) for the Company as an independent contractor and
not as an employee; and

 

WHEREAS, Consultant desires to perform said Services.

 

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties agree as follows:

 

1. Scope of Services.

 

During the Term (as defined below), Consultant shall be available to consult
with the Board of Directors of the Company, the officers of the Company, and the
heads of the Company’s administrative staff at reasonable times in connection
with Consultant’s performance of the “Services”. For purposes of this Agreement,
the “Services” shall consist of providing the Company with marketing consulting
advice in connection with (i) the Company’s formulating, directing, and
implementing of high level marketing plans and public relation strategies for
promoting the Company’s products and services, (ii) the conduct of the Company’s
public relation campaigns, (iii) assisting the Company in determining target
demographics for the promotion or sale of its products and services and/or for
purposes of increasing the Company’s brand visibility and recognition via both
traditional and social media outlets, (iv) making and maintaining media contacts
with the ultimate goal of increasing product visibility, bearing in mind Company
presentation and revenue objectives, and (v) creating and editing press
releases, white paper, and other such documents with the ultimate aim of
presenting a professional, accessible, and profitable Company identity. In
addition, the Services will also involve Consultant’s assisting the Company in
developing, studying and evaluating relevant social media outlets and content,
with the ultimate aim of assisting the Company’s efforts to gain fans and
followers that can then be turned into clients and customers. The parties
understand and contemplate that as part of Consultant’s performance of the
Services, Consultant will establish and/or maintain relationships with reviewers
and bloggers who can review the Company’s products and/or services in the online
medium, thereby increasing the Company’s product or services scope and raising
product or services awareness among target demographics. In doing so,
Consultant’s task will be determining ways in which the Company can stand out
from the competition in regards to quality, visibility, value, aesthetic,
presentation, and content, which involves staying aware of other companies or
entities in related industries.

 

In his performance of the Services Consultant shall not represent, or purport to
represent, the Company, its Board of Directors, its officers or any other
members of the Company in any transactions or communications, nor shall
Consultant make claims to do so.

 

2. Term. The term (“Term”) of this Agreement shall commence as of the Effective
Date and shall end on the date that is five (5) months subsequent to the
Effective Date, subject to earlier termination by the Company for any reason or
no reason by its giving Consultant ten (10) days' prior written notice of
termination.

 

3. Compensation. As payment for his rendering of the Services, Consultant shall
receive pursuant to the terms of the Agreement a flat fee payment of three
thousand three hundred and thirty three (3,333) restricted shares of common
stock of the Company (such shares, the “Payment Shares”); a stock certificate
representing said Payment Shares shall be delivered by the Company to Consultant
promptly upon the parties’ execution and delivery of this Agreement, and in any
event no later than thirty (30) days subsequent to the Effective Date. The
parties hereto understand and agree that said Payment Shares shall constitute
payment in full and the sole and exclusive compensation to be paid by the
Company to Consultant in exchange for Consultant’s rendering of the Services.

 

4. Miscellaneous.

 

4.1 Assignment. This Agreement is not transferable or assignable, without the
prior written consent of the other party; provided, however, that the Company
shall have the unrestricted right to assign this Agreement to an affiliate of
the Company or in connection with a sale of over 50% of the issued and
outstanding capital stock of the Company or a sale by the Company of
substantially all of the Company’s assets to a third party.

 

4.2 Execution and Delivery of Agreement. Each of the parties shall be entitled
to rely on delivery by facsimile transmission of an executed copy of this
Agreement by the other party, and acceptance of such facsimile copies shall
create a valid and binding agreement between the parties.

 

4.3 Titles. The titles of the sections and subsections of this agreement are for
the convenience of reference only and are not to be considered in construing
this Agreement.

 

4.4 Severability. The invalidity or unenforceability of any particular provision
of this agreement shall not affect or limit the validity or enforceability of
the remaining provisions of this Agreement.

 

4.5 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matters herein and
supersedes and replaces any prior agreements and understandings, whether oral or
written, between them with respect to such matters.

 

4.6 Waiver and Amendment. Except as otherwise provided herein, the provisions of
this Agreement may be waived, altered, amended or repealed, in whole or in part,
only upon the mutual written agreement of the parties.

 

4.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

 

4.8 Governing Law; Jurisdiction. This Agreement is governed by and shall be
construed in accordance with the internal law of the State of California without
reference to its rules as to conflicts of law. Any disputes under this Agreement
shall be brought in the state courts and the Federal courts located in Orange
County, California, and the parties hereby irrevocably consent to the personal
jurisdiction and venue of these courts.

 

4.9 Any notice hereby required or permitted to be given pursuant to this
Agreement shall be sufficiently given if in writing and delivered in person or
sent by facsimile, electronic mail, overnight courier or First Class mail,
postage prepaid, to either party at the address of such party stated in the
initial paragraph of this Agreement or such other address as shall have been
designated by written notice by such party to the other party in accordance with
this Section 4.9. Any notice or other communication required or permitted to be
given under this Agreement will be deemed given (i) upon personal delivery to
the party to be notified (ii) on the day when delivered by electronic mail to
the proper electronic mail address, (iii) when sent by confirmed facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (iv) the first business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, or (v) the third
business day after the day on which such notice was mailed in accordance with
this Section.

 

4.10 Should suit be brought to enforce or interpret any part of this Agreement,
the “prevailing party” shall be entitled to recover its costs of suit, including
reasonable attorneys’ fees from the non-prevailing party.

 

4.11 Independent Contractor. Each of the parties understands and agrees that in
connection with Consultant’s rendering of Services pursuant to this Agreement,
Consultant shall be deemed at all times to be an independent contractor of the
Company, and that under no circumstances shall Consultant be deemed an employee,
agent, or representative of the Company. Consultant shall have no right, power
or authority to assume, create or incur any expense, liability or obligation,
express or implied, on behalf of the Company. In connection with his performance
of the Services, Consultant is not entitled to unemployment insurance or workers
compensation insurance, and Consultant shall be solely responsible for timely
remittance to appropriate authorities of all federal, state, and local taxes and
charges incident to the provision of and payment of compensation for Services.
CONSULTANT SHALL NOT HOLD HIMSELF/HERSELF/ITSELF OUT OR OTHERWISE REPRESENT
HIMSELF/HERSELF/ITSELF TO ANY PERSON OR ENTITY AS ANYTHING OTHER THAN AN
INDEPENDENT CONSULTANT OF THE COMPANY, REGARDLESS OF ANY TITLE OR DESIGNATION
THAT CONSULTANT MAY HOLD WITH THE COMPANY.

 

4.12. Expenses. Consultant shall be entitled to receive reimbursement for
reasonable expenses incurred by Consultant directly in connection with
Consultant’s performance of Services during the Term only to extent that all
such expenses have been approved by the Company in advance and in writing, and
in connection with obtaining any such reimbursement, Consultant must submit an
expense account report detailing the applicable costs together with supporting
statements, documentation, and/or receipts as are reasonably required by the
Company (such materials to be submitted in connection with any such
reimbursement, the “Reimbursement Reports”). To be eligible to receive
reimbursement payments pursuant to this Section 4.12, Consultant shall submit
any Reimbursement Reports within 15 days of Consultant’s incurrence of said
expenses, and Company shall pay reimbursement to Consultant for such expenses
within 30 days of Consultant’s submittal of such Reimbursement Reports.

 

4.13. Written Reports. Upon request, Consultant shall promptly furnish the
Company written reports (“Written Reports”) pertaining to the Services in the
detail and form that the Company may reasonably require.

 

4.14. Compliance with Laws and Company Rules. In the event that rendition of the
Services requires Consultant to be located at facilities of the Company,
Consultant shall comply with all applicable federal and state laws and
regulatory requirements and all safety and health regulations and other rules
and policies prescribed by the Company.

 

4.15 Non-disclosure and Non-Use of Company Confidential Information;
Non-solicitation/non-competition; Ownership of property, inventions,
improvements and original works of authorship.

4.15.1    For purposes of this Agreement, Company Confidential Information means
any confidential, proprietary, and/or trade secret information of the Company or
material derived therefrom, unknown to the general public, which is disclosed by
the Company to the Consultant under this Agreement and/or in connection with
Consultant’s performance of the Services. Company Confidential Information
includes, without limitation, technical, trade secret, commercial, and financial
information about either party’s (a) research or development; (b) marketing
plans or techniques, contacts, or customers, including statistical sales
information; (c) organization or operations; (d) business development plans
(i.e., licensing, supply, acquisitions, divestitures, or combined marketing),
forecasts or similar documents; (e) products, licenses, trademarks, patents,
other types of intellectual property, or any other contractual right or
interest, either as of, or subsequent to, the Effective Date; (f)  information
regarding employees or independent contractors hired or engaged by the Company;
and (g) client databases and customer lists. All Company Confidential
Information disclosed by the Company to Consultant in tangible form (including,
without limitation, information incorporated in computer software) shall be and
remain the property of the Company. Consultant shall neither use nor disclose
Company Confidential Information from the Company for any purpose other
Consultant’s rendering of the Services. The parties hereto recognize and agree
that nothing contained in this Agreement shall be construed as granting any
property rights, by license or otherwise, to any Company Confidential
Information disclosed pursuant to this Agreement, or to any invention or any
patent, copyright, trademark, or other intellectual property right that has
issued or that may issue, based on such Company Confidential Information.
Consultant shall not make, have made, use or sell for any purpose any product,
service or other item using, incorporating or derived from any Company
Confidential Information.

 

4.15.2    Upon the expiration or termination of this Agreement, Consultant shall
return to the Company all tangible forms of Company Confidential Information
then in his possession, including any and all copies and/or derivatives of
Company Confidential Information made by Consultant as well as any writings,
drawings, specifications, manuals, or other printed or electronically stored
material based on, or derived from, Company Confidential Information. Any
material or media not subject to return must be destroyed. Consultant shall not
disclose to third parties any Company Confidential Information or any reports,
recommendations, conclusions, or other results of work under this Agreement
without prior consent of an authorized officer of the Company. The obligations
set forth in this Section 4.15, including the obligations of confidentiality and
non-use, shall be continuing and shall survive the expiration or termination of
this Agreement and will continue for a period of five (5) years.

4.15.3    The obligations of confidentiality and non-use set forth herein shall
not apply to the following: (i) Company Confidential Information at or after
such time that it is or becomes publicly available through no fault of the
Consultant; (ii) Company Confidential Information that is already independently
known to the Consultant as shown by prior written records; (iii) Company
Confidential Information at or after such time that it is disclosed to the
Consultant by a third party with the legal right to do so; or (iv) Company
Confidential Information required to be disclosed pursuant to judicial process,
court order, or administrative request, provided that the Consultant shall so
notify the Company sufficiently prior to disclosing such Company Confidential
Information as to permit the Company to seek a protective order.

4.15.4 As a material inducement for the Company to enter into this Agreement,
Consultant agrees that during the Term of this Agreement, and for a period of
three (3) years thereafter, Consultant will not directly or indirectly,
individually, in partnership or in conjunction with any person, association or
company, in any capacity whatsoever: (a) solicit, induce, or attempt to
influence, directly or indirectly, any supplier, client, customer, or
prospective supplier, client or customer of the Company to reduce, curtail or
discontinue business with the Company; (b) employ or retain or attempt to employ
or retain, directly or indirectly, any person who at that time is, or within
twelve (12) months prior thereto had been, employed or retained by the Company;
or (c) solicit, induce or attempt to influence, directly or indirectly, any
employee or independent contractor of the Company to reduce, curtail or
terminate his, her or its employment or independent contractor relationship with
the Company. In addition, as a material inducement for the Company to enter into
this Agreement, Consultant agrees that during the Term of this Agreement,
Consultant will not directly or indirectly, individually, in partnership or in
conjunction with any person, association or company, in any capacity whatsoever
directly or indirectly, promote, sell or solicit orders for any products or
services which, in the opinion of the Company, are in competition with the
Company products or services.

 

4.15.5    Nothing in this Agreement is intended to grant any right Consultant
under any patent, mask work right, copyright, trade secret or property right
(including without limitation any intellectual property right) of the Company,
and the parties understand and agree that any and all property owned by the
Company prior to or subsequent to the Effective Date remain the exclusive
property of the Company, notwithstanding the parties’ execution and delivery of
this Agreement. All work arising from the Services performed hereunder and all
materials and products developed or prepared for Company by Consultant in
connection with the Services performed hereunder are the exclusive property
throughout the work of Company, and all right, title and interest therein shall
vest in Company. All documentation, inventions, discoveries, processes, ideas,
methods, designs, know-how, whether or not patentable, and other copyrightable
materials developed or prepared by Consultant in connection with the services
performed hereunder shall be assigned to the Company. Any and all inventions,
discoveries, processes, ideas, methods, designs and know-how, whether or not
patentable, which Consultant may conceive or make either alone or in conjunction
with others, during the Term of this Agreement, which in any way pertain to or
are connected with the Services performed hereunder, shall be the sole and
exclusive property throughout the world of Company; and Consultant, whenever
requested to do so by Company, at Company’s expense, and without further
compensation or consideration, shall promptly execute any and all applications,
assignments and other instruments and perform such acts which Company shall deem
necessary or advisable in order to apply for and obtain copyrights, letters
patent and other applicable statutory protection throughout the world for said
inventions, ideas and discoveries, and in order to assign and convey to Company
the sole and exclusive right, title and interest throughout the world in and to
said inventions, discoveries, processes, ideas, methods, designs and know-how,
or any applications, copyrights or patents thereof.

 

4.16 The parties acknowledge and agree that, if there is any breach by
Consultant of the provisions of Section 4.15 of the Agreement, the Company will
suffer irreparable injury that cannot be compensated by money damages and
therefore will not have an adequate remedy at law. Accordingly, if the Company
institutes an action or proceeding to enforce the provisions of Section 4.15 of
this Agreement, the Company will be entitled to seek such injunctive relief,
specific performance, or other equitable remedy from a court of competent
jurisdiction as may be necessary or appropriate to prevent or curtail any such
breach, threatened or actual. These rights will be in addition to and without
prejudice to such other rights as the Company may have in law or in equity.

 

4.17 Each and all of the several rights and remedies provided for in this
Agreement shall be construed as being cumulative, no one of them shall be deemed
to be exclusive of the others or of any right or remedy allowed by law or
equity, and pursuit of any one remedy shall not be deemed to be an election of
such remedy, or a waiver of any other remedy.

 

4.18 Except as otherwise expressly stated herein, termination of this Agreement
for any reason shall not affect any of the rights or obligations of either party
that exists as of the date of termination, and which rights and obligations
shall survive such termination.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the Effective Date.

 

 

Monster Offers

 

By: /s/ Wayne Irving II

Wayne Irving II

Chairman and CFO

 

 

/s/ Sterling Arthur Leva

Sterling Arthur Leva

 

 

